       Case 2:07-cr-00366-KJM Document 402 Filed 10/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                      No. 2:07-CR-0366 KJM
       UNITED STATES OF AMERICA,
12

13                       Plaintiff,                     ORDER
14           v.
15

16     BARBARA EBERLE,

17                       Defendants.

18

19                  Defendant Barbara Eberle moves for early termination of supervised release.
20   Mot., ECF No. 400. The government has opposed. Opp’n, ECF No. 401. The court, having
21   considered the parties’ filings, finds no reason to reconsider its previous order denying
22   defendant’s prior motion for early termination of supervised release. ECF No. 398.
23                  The court does not reach the merits of defendant’s motion because defendant has
24   not alerted the court to any changed circumstances that would warrant a different sentence from
25   that originally imposed or would implicate this court’s analysis in its March 20, 2020 decision.
26   Accordingly, plaintiff’s motion is DENIED with prejudice.
27                  IT IS SO ORDERED.
28   DATED: October 1, 2020.
                                                       1
